Title: Robert Miller to James Madison, 8 December 1829
From: Miller, Robert
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Glasgow Kenty.
                                
                                 Decr. 8th. 1829.
                            
                        
                        
                        I take the Libberty of this Confidential Communication on a Subject Pregnant with Good or Evil to the
                            Human family, and of vital importance to this Union. Lucretius calls it (truly) the origin of things; it being that
                            Science by which the Ancients invented, and yet concealed the Machinery, this Airy Camœra Contains the patterns of all
                            things, its value but one Talent, here numbers, Letters and Languages were made, Sciences and Arts found Parents, hence
                            Every Government, Law, Religion or building on Record are but so many Commemorators of one or more of those Hieroglifick
                            Scenes. Theology, Mythology, Chronology, Cosmography, Astronomy with all their numerous Offsprings were born here;
                            therefore we Easily Retrace the Gods, Kings, Heroes and priests to their Legitimate Source, and distinguish the purity of
                            bloods, this Heralds office  Opened All Mysteries Cease, for the tools and Materials by which they were done, remain
                            whole and Entire, not an atom of the Original Models Lost, but Least I am speaking to an initiated Member, I will with our
                            priestess on Portlands urn, Lay the finger on the Mouth, and if not, in the name of posterity I ask the favour of your
                            Examining a few Sheets, in which I will Endeavour to portray the Chief Laws and proofs, and to Guard against Miscarriage,
                            I will use the Mathematical Signs, and Greek Character, Spelled as English (if agreeable to you). for Example:συρνρνεγσετ,
                            λανσαστεγ.[ ] γυχ αηδ γιενρ< >υονδ X τενεστεδ [division symbol] by ωνιδσγ __ νυγτσαγ = τνε μγστισκ γομον
                            ινδιστιον. αλσο, τνε ωεαγχσιτε ελεστ σσν οφ λυνα ανδ σσλ σγονζε; ωιτν τνε νυριεσ ανδ νομσεγσ οφ ωγτεοσ γομαλ τενυτσ τνε
                            προγρεσσιον oφ τνε Eqυινοχεσ, ανδ περιοδσ oφ Ѕολ ανδ λυνι<.> &c &c.
                         With the Highest Esteem I am Sir
                        
                            
                                Robert Miller
                            
                        
                    NB after Examination your advice will Guide my future steps.